IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 518
 MAGISTERIAL DISTRICTS WITHIN THE              :
 9th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 13th day of October 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 9th Judicial District (Cumberland County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Cumberland County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 09-1-01                          Lower Allen Township
 Magisterial District Judge Christopher J. Delozier    New Cumberland Borough
                                                       Shiremanstown Borough


 Magisterial District 09-1-02                          Camp Hill Borough
 Magisterial District Judge Elizabeth S. Beckley       Lemoyne Borough
                                                       West Shore Regional
                                                       Wormleysburg Borough

 Magisterial District 09-1-03                          East Pennsboro Township
 Magisterial District Judge Michael P. Sanderson       West Fairview Borough

 Magisterial District 09-2-01                          Lower Frankford Township
 Magisterial District Judge Paul M. Fegley             Middlesex Township
                                                       North Middleton Township
Magisterial District 09-2-02                      Carlisle Borough
Magisterial District Judge Jonathan R. Birbeck



Magisterial District 09-3-01                      Hopewell Township
Magisterial District Judge Harold Anthony Adams   Newburg Borough
                                                  Shippensburg Borough
                                                  Shippensburg Township
                                                  Southampton Township

Magisterial District 09-3-02                      Cooke Township
Magisterial District Judge Vivian J. Cohick       Lower Mifflin Township
                                                  Newville Borough
                                                  North Newton Township
                                                  Penn Township
                                                  South Newton Township
                                                  Upper Frankford Township
                                                  Upper Mifflin Township
                                                  West Pennsboro Township

Magisterial District 09-3-03                      Dickinson Township
Magisterial District Judge Daniel J. Freedman     Mount Holly Springs Borough
                                                  South Middleton Township


Magisterial District 09-3-04                      Hampden Township
Magisterial District Judge Kathryn H. Silcox      Silver Spring Township



Magisterial District 09-3-05                      Mechanicsburg Borough
Magisterial District Judge Mark W. Martin         Monroe Township
                                                  Upper Allen Township




                                            -2-